UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File number: 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Address of principal executive offices) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, IL 60601 (Name and address of agent for service) with a copy to: Arthur Don Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 (312) 456-8438 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2011 Date of reporting period: June 30, 2011 Item 1. Schedule of Investments. Ariel Fund Schedule of Investments June 30, 2011 (Unaudited) Number of Shares Common Stocks—99.47% Cost Market Value Consumer discretionary & services—37.43% DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc. Meredith Corp. Mohawk Industries, Inc. (a) Newell Rubbermaid Inc. Nordstrom, Inc. Royal Caribbean Cruises Ltd. (a) Sotheby's Stanley Black & Decker, Inc. Tiffany & Co. Washington Post Co., Class B Consumer staples—6.21% Energizer Holdings, Inc. (a) J.M. Smucker Co. McCormick & Co., Inc. Energy—0.59% Contango Oil & Gas Co. (a) Financial services—27.32% CB Richard Ellis Group, Inc. (a) City National Corp. Dun & Bradstreet Corp. Fair Isaac Corp. (b) First American Financial Corp. HCC Insurance Holdings, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. Lazard Ltd, Class A PrivateBancorp, Inc. Health care—10.46% Bio-Rad Laboratories, Inc., Class A (a) Hospira, Inc. (a) Zimmer Holdings, Inc. (a) Materials & processing—4.11% Interface, Inc., Class A (b) Simpson Manufacturing Co., Inc. June 30, 2011 (Unaudited) Number of Shares Common Stocks—99.47% (continued) Cost Market Value Producer durables—11.69% Brady Corp., Class A Brink's Co. Herman Miller, Inc. IDEX Corp. Technology—1.66% Anixter Intl Inc. Total common stocks Principal Amount Repurchase Agreement—0.71% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 6/30/2011, due 7/1/2011, repurchase price $15,839,424, (collateralized by Federal Home Loan Bank, 5.25%, due 8/8/2033) Total Investments—100.18% Liabilities less Other Assets—(0.18%) Net Assets—100.00% (a) Non-income producing. (b) Affiliated company (See Note Three). A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Appreciation Fund Schedule of Investments June 30, 2011 (Unaudited) Number of Shares Common Stocks—99.29% Cost Market Value Consumer discretionary & services—42.45% Apollo Group, Inc., Class A (a) Carnival Corp. CBS Corp., Class B DeVry Inc. Gannett Co., Inc. International Game Technology Interpublic Group of Cos., Inc. Madison Square Garden, Co., Class A (a) Mattel, Inc. Mohawk Industries, Inc. (a) Newell Rubbermaid Inc. Nordstrom, Inc. Omnicom Group Inc. Sotheby's Stanley Black & Decker, Inc. Tiffany & Co. Viacom, Inc. Consumer staples—3.26% Clorox Co. J.M. Smucker Co. Energy—2.28% Chesapeake Energy Corp. Financial services—27.42% AFLAC Inc. CB Richard Ellis Group, Inc. (a) City National Corp. Dun & Bradstreet Corp. First American Financial Corp. Franklin Resources, Inc. Janus Capital Group Inc. Jones Lang LaSalle Inc. Lazard Ltd, Class A Northern Trust Corp. T. Rowe Price Group, Inc. Health care—14.84% Baxter Intl Inc. Bio-Rad Laboratories, Inc., Class A (a) St. Jude Medical, Inc. Thermo Fisher Scientific Inc. (a) Zimmer Holdings, Inc. (a) Producer durables—5.45% Accenture plc, Class A Illinois Tool Works Inc. June 30, 2011 (Unaudited) Number of Shares Common Stocks—99.29% (continued) Cost Market Value Technology—3.59% Dell Inc. (a) Total common stocks Principal Amount Repurchase Agreement—0.61% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 6/30/2011, due 7/1/2011, repurchase price $9,345,945, (collateralized by Federal Home Loan Bank, 5.25%, due 8/8/2033) Total Investments—99.90% Other Assets less Liabilities—0.10% Net Assets—100.00% (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Focus Fund Schedule of Investments June 30, 2011 (Unaudited) Number of Shares Common Stocks—98.48% Cost Market Value Consumer discretionary & services—17.56% Apollo Group, Inc., Class A (a) Carnival Corp. DeVry Inc. Omnicom Group Inc. Target Corp. Consumer staples—4.40% Walgreen Co. Energy—8.61% Chesapeake Energy Corp. Exxon Mobil Corp. Financial services—20.12% AFLAC Inc. Bank of New York Mellon Corp. Citigroup Inc. Goldman Sachs Group, Inc. JPMorgan Chase & Co. Morgan Stanley Health care—19.46% Abbott Laboratories Baxter Intl Inc. Johnson & Johnson Zimmer Holdings, Inc. (a) Producer durables—11.13% Accenture plc, Class A Lockheed Martin Corp. Tyco Intl Ltd. Technology—17.20% Dell Inc. (a) International Business Machines Corp. Microsoft Corp. Total common stocks Principal Amount Repurchase Agreement—1.97% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 6/30/2011, due 7/1/2011, repurchase price $989,730, (collateralized by Federal Home Loan Bank, 5.25%, due 8/8/2033) Total Investments—100.45% Liabilities less Other Assets—(0.45%) Net Assets—100.00% (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Ariel Discovery Fund Schedule of Investments June 30, 2011 (Unaudited) Number of Shares Common Stocks—93.79% Cost Market Value Consumer discretionary & services—20.98% Callaway Golf Co. Gaiam, Inc., Class A International Speedway Corp., Class A JAKKS Pacific, Inc. (a) Madison Square Garden, Co., Class A (a) RadioShack Corp. Shoe Carnival, Inc. (a) XO Group Inc. (a) Energy—4.51% Contango Oil & Gas Co. (a) Financial services—18.00% Aspen Insurance Holdings Ltd. Avatar Holdings Inc. (a) First American Financial Corp. Market Leader, Inc. (a) MB Financial, Inc. SeaBright Holdings, Inc. Health care—5.29% Symmetry Medical Inc. (a) Vical Inc. (a) Materials & processing—6.63% Landec Corp. (a) Orion Energy Systems, Inc. (a) Simpson Manufacturing Co., Inc. Producer durables—17.19% Ballantyne Strong, Inc. (a) Force Protection, Inc. (a) Team, Inc. (a) Tecumseh Products Co., Class A (a) Technology—21.19% American Reprographics Co. (a) Comtech Telecomm. Corp. Imation Corp. (a) InfoSpace, Inc. (a) Multi-Fineline Electronix, Inc. (a) PCTEL, Inc. (a) Pervasive Software Inc. (a) Richardson Electronics, Ltd. Sigma Designs, Inc. (a) Total common stocks Principal Amount Repurchase Agreement—5.91% Cost Market Value Fixed Income Clearing Corporation, 0.01%, dated 6/30/2011, due 7/1/2011, repurchase price $203,032, (collateralized by Federal Home Loan Bank, 5.25%, due 8/8/2033) Total Investments—99.70% Other Assets less Liabilities—0.30% Net Assets—100.00% (a) Non-income producing. A category may contain multiple industries as defined by the Global Industry Classification Standards. See Notes to Schedules of Investments. Notes to Schedules of Investments June 30, 2011 (unaudited) Note One | Organization Ariel Investment Trust (the “Trust”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company.Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fundand Ariel Discovery Fund (the “Funds”) are series of the Trust.Ariel Fund, Ariel Appreciation Fund and Ariel Discovery Fund are diversified portfolios and Ariel Focus Fund is a non-diversified portfolio of the Trust. Note Two | Significant accounting policies The following is a summary of significant policies related to investments of the Funds held at June 30, 2011. Fair value measurements – Accounting Standards Codification TM (ASC) 820-10 establishes a three-tier framework for measuring fair value based on a hierarchy of inputs.The hierarchy distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ investments and are summarized below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, “quoted” prices in inactive markets, dealer indications, and inputs corroborated by observable market data) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The Fund uses valuation techniques to measure fair value that are consistent with the market approach and/or income approach, depending on the type of security and the particular circumstance. The market approach uses prices and other relevant information generated by market transactions involving identical or comparable securities. The income approach uses valuation techniques to discount estimated future cash flows to present value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Funds’ investments carried at market value: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Level 1 Level 2 Level 3 - Market Value at 06/30/2011 There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. As of June 30, 2011, all Level 2 securities held are repurchase agreements, see Schedule of Investments. Investment valuation– Securities for which market quotations are readily available are valued at the last sale price on the national securities exchange on which such securities are primarily traded and, in the case of securities reported on the Nasdaq system, are valued based on the Nasdaq Official Closing Price. If a closing price is not reported, equity securities for which reliable bid and ask quotations are available are valued at the mean between bid and ask prices. Debt obligations having a maturity of 60 days or less are valued at amortized cost, which approximates market value.Debt securities with maturities over 60 days are valued at the yield equivalent as obtained from a pricing service or one or more market makers for such securities.Securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by or under the direction of the Board of Trustees. Repurchase agreements– The Funds may enter into repurchase agreements with recognized financial institutions and in all instances hold underlying securities as collateral with a value at least equal to the total repurchase price such financial institutions have agreed to pay. Securities transactions– Securities transactions are accounted for on a trade date basis. Notes to Schedules of Investments June 30, 2011 (unaudited) Note Three | Transactions with affiliated companies If a Fund’s holding represents ownership of 5% or more of the voting securities of a company, the company is deemed to be an affiliate as defined in the 1940 Act.Ariel Fund had the following transactions during thenine months ended June 30, 2011, with affiliated companies: Share Activity Nine Months Ended June 30, 2011 Security Name Balance September 30, Purchases Sales Balance June 30, 2011 Market Value Dividends Credited to Income Amount of Gain Realized on Sale of Shares Interface, Inc. - Fair Isaac Corp. - - Note Four | Federal Income Taxes At June 30, 2011, the cost of investment securities for tax purposes was as follows: Ariel Fund Ariel Appreciation Fund Ariel Focus Fund Ariel Discovery Fund Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation (depreciation) Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The registrant’s certifying officers have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”)) are effective based on their evaluation of these controls and procedures as of a date within 90 days prior to the filing date of this document. (b) There were no significant changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act), or in other factors that could significantly affect this control, that occurred during the registrant's last fiscal quarter, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3. Exhibits. (a) Exhibit 99.Cert. – Certification for each principal executive and principal financial officer ofthe registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ariel Investment Trust By: /s/ Mellody Hobson Mellody Hobson President and Principal Executive Officer Date: August 4, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Mellody Hobson Mellody Hobson President and Principal Executive Officer Date: August 4, 2011 By: /s/ Anita Zagrodnik Anita Zagrodnik Treasurer and Chief Financial Officer Date: August 4, 2011
